                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


CLINTON RICHARDS,

                           Plaintiff,

          v.                                    CASE NO. 21-3132-SAC

CODY LAWSON, et al.,


                           Defendants.


                         ORDER OF DISMISSAL

     This matter is a civil rights action filed by a prisoner in

federal custody. On June 28, 2021, the court entered an order directing

plaintiff to submit an initial partial filing fee, calculated under

28 U.S.C. § 1915(b), to the clerk of the court on or before July 12,

2021. Plaintiff was advised that the failure to submit the fee as

directed might result in the dismissal of this matter.

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with
the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district
court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).
     Plaintiff has not submitted the payment or otherwise responded

to the order of June 28, and the court concludes this matter may be

dismissed without prejudice.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.

     IT IS SO ORDERED.

     DATED:   This 15th day of July, 2021, at Topeka, Kansas.



                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
